NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0101n.06

                                          No. 15-4007

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                            FILED
BIJOU SENE,                                           )                Feb 08, 2017
                                                      )            DEBORAH S. HUNT, Clerk
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
UNITED STATES ATTORNEY GENERAL,                       )   APPEALS
                                                      )
       Respondent.                                    )
                                                      )
                                                      )


       BEFORE: BATCHELDER, STRANCH, and DONALD, Circuit Judges.

       PER CURIAM. Bijou Sene petitions this court for review of an order of the Board of

Immigration Appeals (BIA) dismissing her appeal from the denial of her application for

withholding of removal.

       Sene is a native of Mauritania and a citizen of both Mauritania and Senegal. On April 25,

2002, Sene filed an application for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT), asserting that her family was mistreated and tortured by the

authorities in Mauritania because of their race and membership in a particular social group. In

2005, the Department of Homeland Security (DHS) served Sene with a notice to appear in

removal proceedings, alleging that she was admitted to the United States on December 20, 2000,

without a valid entry or travel document and charging that she was subject to removal as an alien

who was not in possession of a valid entry or travel document at the time of entry. See 8 U.S.C.

§§ 1182(a)(7)(A)(i)(I), 1227(a)(1)(A).    Appearing before an immigration judge (IJ), Sene
No. 15-4007, Sene v. United States Attorney General

admitted the factual allegations set forth in the notice to appear and conceded removability as

charged.

       At the merits hearing, Sene testified that her parents were born in Senegal but were living

in Mauritania when she was born in 1980. When she was five or six years old, Sene’s father

took her to a village in Mauritania, where she was subjected to female genital mutilation (FGM).

Sene further testified that, when she was ten years old, Mauritanian military personnel came to

her house, loaded her family onto military trucks, and took them to military barracks. Sene was

detained for twenty-five days, during which time she was questioned, beaten, and forced to work.

One night, three soldiers undressed her, tied her legs and hands, and raped her. The next

morning, Sene was forced to cross the river into Senegal, where she told Red Cross personnel

about what happened to her. After staying in a hospital for four days, Sene and her mother went

to a refugee camp. They eventually moved to Dakar, where Sene found a job as a babysitter and

maid. Sene testified that she lived in Senegal for eleven years with no problems and that she left

for the United States in 2001 for a job opportunity. Sene married her husband in 2004, and they

had a daughter in 2005. Sene testified that she did not have any fear of returning to Senegal until

she received a letter from her husband’s father or grandfather, stating that he hoped that when

Sene’s daughter turned two, “you will be sending her to us, so we can have her circumcised, as

required by the African tradition.” (AR 526-27). Sene testified that she wanted to protect her

daughter and did not want her daughter to experience what she had experienced, asserting her

fear that her husband’s family might take her daughter and subject her to FGM.

       At the conclusion of the hearing, the IJ denied Sene’s applications for relief and ordered

her removal to Senegal or, in the alternative, Mauritania.        The IJ denied Sene’s asylum

application as untimely to the extent that it was based on her own alleged persecution. The IJ

found that Sene’s asylum application was timely filed with respect to her fear that her daughter

                                               -2-
No. 15-4007, Sene v. United States Attorney General

might be subject to FGM. The IJ determined that, while Sene’s experiences in Mauritania

constituted serious persecution, evidence submitted by the DHS showed changed conditions in

Mauritania, rebutting the presumption that she would face future persecution there on account of

her race. Because FGM is a one-time harm, the IJ stated, Sene no longer had a well-founded fear

of persecution on that ground. The IJ found that Sene had not suffered past persecution in

Senegal and that her fear that her daughter might be subject to FGM in Senegal was not

objectively reasonable. The IJ further determined that the record did not show a risk of torture to

Sene in either Senegal or Mauritania.

       On appeal, the BIA agreed that Sene’s asylum application as it related to her own alleged

persecution was untimely and, on that basis, denied her motion to remand to pursue a claim for

humanitarian asylum. The BIA affirmed the IJ’s denial of Sene’s applications for asylum and

withholding of removal based on her claimed fear that her daughter would be subject to FGM in

Senegal. The BIA went on to note that, in denying Sene’s claims based on her own FGM, the IJ

relied on a decision that had since been vacated in relevant part by the Attorney General. See In

re A-T-, 24 I. & N. Dec. 296 (BIA 2007), vacated, 24 I. & N. Dec. 617 (Att’y Gen. 2008). The

BIA also took administrative notice of a recent Department of State Country Report on Human

Rights Practices indicating that “a military coup occurred in Mauritania on August 6, 2008,

followed by a deterioration in the human rights situation.” (AR 256). Accordingly, the BIA

remanded Sene’s case for reconsideration of her applications for withholding of removal and

CAT protection.

       On remand, Sene submitted additional documents and provided further testimony

regarding the ongoing effects of her FGM.         In a written decision, the IJ denied Sene’s

applications for withholding of removal and CAT protection and ordered her removal to Senegal.

The IJ found that Sene’s experiences in Mauritania rose to the level of serious persecution but

                                               -3-
No. 15-4007, Sene v. United States Attorney General

that the DHS met its burden to rebut the presumption that she would be persecuted if she

returned to Mauritania. As for Senegal, the IJ found that Sene failed to demonstrate past

persecution in light of her testimony that she lived there without harm for approximately eleven

years and that she failed to meet her burden of demonstrating that her life or freedom would be

threatened in the future there. The IJ further determined that Sene failed to demonstrate that she

would be subject to torture if she were removed to Mauritania or Senegal.

       Sene appealed the IJ’s decision. Given that the IJ ordered Sene’s removal to Senegal

only, the BIA declined to address Sene’s claims with respect to Mauritania. With respect to

Senegal, the BIA affirmed the IJ’s findings that Sene failed to establish eligibility for

withholding of removal or CAT protection. This timely petition for review followed.

       Where, as here, “the BIA reviews the immigration judge’s decision and issues a separate

opinion, rather than summarily affirming the immigration judge’s decision, we review the BIA’s

decision as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir.

2009). We review the agency’s factual findings for substantial evidence, reversing only if “any

reasonable adjudicator would be compelled to conclude to the contrary.”                 8 U.S.C.

§ 1252(b)(4)(B); see Khalili, 557 F.3d at 435.

       Sene contends that her FGM constitutes a permanent and continuing act of persecution,

entitling her to withholding of removal. By failing to address her other grounds for relief, Sene

has waived those issues. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1155 (6th Cir. 2010).

Withholding of removal is mandatory if the alien establishes that her “life or freedom would be

threatened in [the proposed country of removal] because of the alien’s race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); see

Khalili, 557 F.3d at 435. If an applicant for withholding of removal “is determined to have

suffered past persecution in the proposed country of removal on account of” a protected ground,

                                                 -4-
No. 15-4007, Sene v. United States Attorney General

“it shall be presumed that the applicant’s life or freedom would be threatened in the future in the

country of removal on the basis of the original claim.” 8 C.F.R. § 1208.16(b)(1)(i). In the

absence of such a presumption, the alien “must establish a ‘clear probability of persecution,’

meaning that ‘it is more likely than not that the alien would be subject to persecution.’” Al-

Ghorbani v. Holder, 585 F.3d 980, 993-94 (6th Cir. 2009) (quoting INS v. Stevic, 467 U.S. 407,

413, 424 (1984)).

         Sene relies on Mohammed v. Gonzales, 400 F.3d 785 (9th Cir. 2005), in which the Ninth

Circuit held that FGM is “a ‘permanent and continuing’ act of persecution” and that “the

presumption of well-founded fear in such cases cannot be rebutted.” Id. at 801. The Ninth

Circuit stated that “persecution in the form of female genital mutilation is similar to forced

sterilization, and like that other persecutory technique, must be considered a continuing harm

that renders a petitioner eligible for asylum, without more.” Id. at 799. The Mohammed case is

inapposite.    Here, while Sene was subjected to FGM and other forms of persecution in

Mauritania, she suffered no harm in Senegal, the proposed country of removal. Because Sene

did not suffer past persecution in Senegal, no presumption arose in her favor for the DHS to

rebut.   Furthermore, this court has questioned the soundness of the Mohammed decision’s

analogy to forced sterilization, pointing out that “Congress specifically defined the term

‘refugee’ to include victims of forced sterilization” and that “[n]o equivalent ‘shortcut’ to

refugee status applies to those subjected to FGM.” Diallo v. Mukasey, 268 F. App’x 373, 380

(6th Cir. 2008).

         Substantial evidence supports the BIA’s determination that Sene failed to show that it is

more likely than not that she would be subject to persecution in Senegal, “where the country

reports indicate that FGM is a criminal offense that is not commonly committed against adult

women and the record likewise does not support her fear of any other form of harm.” (AR 5).

                                               -5-
No. 15-4007, Sene v. United States Attorney General

See Dieng v. Holder, 698 F.3d 866, 873-74 (6th Cir. 2012) (holding that a fear of FGM of an

adult woman who “has effectively ‘aged out’ of the threat of FGM in Senegal” did not support a

claim for asylum, let alone withholding of removal). Accordingly, we DENY Sene’s petition for

review.




                                            -6-
No. 15-4007, Sene v. United States Attorney General

       STRANCH, Circuit Judge, concurring. The dissent raises thoughtful and persuasive

points as to the lasting harm caused by female genital mutilation. I can agree with the Ninth

Circuit’s analysis in Mohammed v. Gonzales, 400 F.3d 785, 795 (9th Cir. 2005), that female

genital mutilation is a permanent and continuing act of persecution, which would make the

presumption of well-founded fear in Sene’s case unrebuttable. But even if we chose to use the

reasoning in Mohammed, the unrebuttable presumption would not apply in Sene’s case because

the harm against her occurred in Mauritania but she is being removed to Senegal. Though the

record shows, as the dissent aptly points out, that female genital mutilation also occurs in

Senegal, it appears that the well-founded fear analysis is country-specific. See, e.g., Berri v.

Gonzales, 468 F.3d 390, 396 (6th Cir. 2006) (“As an initial matter, anything that happened in

Kuwait is irrelevant to this proceeding because the [petitioners] are to be sent back to Lebanon,

not Kuwait.”); 8 C.F.R. § 1208.16(b)(1)(i) (regulation stating that the presumption arises if “the

applicant is determined to have suffered past persecution in the proposed country of removal”).

Moreover, the Immigration Judge and Board of Immigration Appeals each analyzed the

presumption of well-founded fear for Mauritania and Senegal separately. Sene has not shown

that she suffered past persecution in Senegal and so has failed to raise the presumption of well-

founded fear.

       I note that Sene has waived her appeal on a number of issues by failing to address these

arguments on appeal. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1155 (6th Cir. 2010) (stating

that “[i]n failing to assert any argument challenging” an agency’s determination, the petitioners

had waived the argument); Bi Feng Liu v. Holder, 560 F.3d 485, 489 n.4 (6th Cir. 2009) (“[A]n

issue that is not raised in a party’s briefs may generally be deemed waived.”). Importantly, Sene

did not raise the denial of her claim for relief from removal based on her fear that her daughter

would be subjected to female genital mutilation. I think Sene’s fear that her daughter could be

                                              -7-
No. 15-4007, Sene v. United States Attorney General

subject to female genital mutilation in Senegal could very well be a viable claim: it is decidedly a

claim that generates realistic fear as well as genuine concern that the terrible legacy of female

genital mutilation not be borne by another generation of women. Had that issue been before us,

we would have examined whether Sene’s petition could be granted based on her fear. See Abay

v. Ashcroft, 368 F.3d 634, 642 (6th Cir. 2004) (reversing the BIA’s denial of an asylum petition

for a mother who feared her child would be subject to female genital mutilation if removed to

Ethiopia, because an “alien need not prove that she would take the child with her as part of her

burden to demonstrate eligibility for relief, if she has custody of the child.”) (citing Matter of

Dibba, No. A73 541 857 (BIA Nov. 23, 2001)). But because that issue is not before us, I concur

with the lead opinion.




                                               -8-
No. 15-4007, Sene v. United States Attorney General

       BERNICE B. DONALD, dissenting. I write separately to express my disagreement with

the outcome of this case. The harmful and everlasting effects of female genital mutilation have

been universally recognized. Female genital mutilation “is ‘a horrifically brutal procedure, often

performed without anesthesia[,]’ that causes both short-term and long-term physical and

psychological consequences.” Mohammed v. Gonzales, 400 F.3d 785, 795 (9th Cir. 2005)

(quoting Nwaokolo v. INS, 314 F.3d 303, 308 (7th Cir. 2002)).               “The practice has been

internationally recognized as a violation of the rights of women and girls.” Id. Because the

decision here trivializes the devastating effects of this form of mutilation, I respectfully dissent.

       Initially, I disagree with the rejection of Sene’s argument that female genital mutilation is

a permanent and continuing act of persecution. The reasoning of the Ninth Circuit is persuasive,

and should be instructive to our decision.         In Mohammed, the Ninth Circuit found that

“persecution in the form of female genital mutilation is similar to forced sterilization and, like

that other persecutory technique, must be considered a continuing harm that renders a petitioner

eligible for asylum, without more.” 400 F.3d at 799. The court went on to analogize female

genital mutilation to sterilization saying: “[l]ike forced sterilization, genital mutilation

permanently disfigures a woman, causes long term health problems, and deprives her of a normal

and fulfilling sexual life.” Id. This continuing and permanent effect of female genital mutilation

is clearly supported by the facts of this case, and many more like it, where the victim suffers

from emotional and psychological trauma stemming from the mutilation well into her adulthood.

Despite this Court’s initial questioning of “[t]he soundness of the decision in Mohammed,”

Diallo v. Mukasey, 268 F. App’x 373, 380 (6th Cir. 2008), we nevertheless stated that we would

not reach the issue in that case because the argument was not properly before the Court. Id.

That decision should not control the outcome in this case.



                                                 -9-
No. 15-4007, Sene v. United States Attorney General

       Furthermore, I believe that it is irrelevant that Sene’s persecution did not occur in

Senegal, but in Mauritania. Because the act of female genital mutilation, and more importantly,

the resulting harm, is the same whether the mutilation was performed in Mauritania, Senegal, or

any other practicing country, the presumption of a well-founded fear should control where the

fear is of being deported to a country that still practices female genital mutilation. It is even

further irrelevant that female genital mutilation has been ruled unlawful in Senegal, in the face of

evidence that the practice still occurs within the country. According to the evidence presented to

the Immigration Judge, despite the fact that female genital mutilation is a criminal offense in

Senegal, it is still being practiced, and reports show that the procedure was imposed on

approximately twenty-six percent of young girls in 2011.

       Finally, even in the absence of an unrebutted fear of future persecution, Sene may still be

entitled to asylum under the humanitarian exception. See Mukasey, 268 F. App’x at 384 (Moore,

J., dissenting).   Under this exception, “[t]he decision-maker may grant asylum if: (1) the

petitioner has shown ‘compelling reasons for being unwilling or unable to return to the country

arising out of the severity of the past persecution; or’ (2) the petitioner has shown ‘that there is a

reasonable possibility that he or she may suffer other serious harm upon removal to that

country.’” Id. (quoting 8 C.F.R. § 208.13(b)(1)(iii)(A)–(B). The record fully demonstrates that

Sene’s persecution in the form of being forced to undergo female genital mutilation was severe;

the record is equally clear that the effects of this persecution have been severe and lasting. I

would hold that this well-documented severity entitles Sene to consideration for asylum under

the humanitarian exception.

       I believe that female genital mutilation is a permanent and continuing act of persecution

that entitles a petitioner to a rebuttable presumption that there is an inherent well-founded fear of

future prosecution, and that this presumption is not rebutted merely by the fact that the petitioner

                                                - 10 -
No. 15-4007, Sene v. United States Attorney General

has essentially “aged out” of the harm. Because I think that the government in this case has not

met its burden of rebutting this presumption, I would grant Sene’s petition for review.




                                              - 11 -